                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREN ANN PRESTON,                                :
              Plaintiff,                          :
                                                  :
           v.                                     :      Civ. No. 18-2020
                                                  :
COMMISSIONER OF SOCIAL                            :
SECURITY,                                         :
              Defendant.                          :

                                            ORDER

       AND NOW, this 5th day of December, 2019, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Doc. No. 9), Defendant’s Response (Doc.

Nos. 12, 13), and Plaintiff’s Reply (Doc. No. 14), as well as the administrative record herein (Doc.

Nos. 5, 8), and after careful review of the Report and Recommendation of United States Magistrate

Judge Carol Sandra Moore Wells (Doc. No. 17), to which no objections have been made, it is

hereby ORDERED that:

       1. The Report and Recommendation (Doc. No. 17) is APPROVED and ADOPTED;

       2. The relief sought in Plaintiff’s Brief and Statement of Issues in Support of Request for

           Review (Doc. No. 9) is GRANTED;

       3. This case is REMANDED to the Commissioner of Social Security so that the ALJ can:

           (a) discuss the evidence and provide an adequate explanation of the weight accorded to

           Dr. Goebel’s report and explain her determination that Plaintiff’s impairment does not

           meet the “paragraph C” criteria for the relevant listed impairments; (b) properly assess

           Plaintiff’s credibility, properly weigh the medical opinion evidence, and reassess

           Plaintiff’s mental RFC; and (c) properly apply Plaintiff’s age on her last insured date

           and explicitly incorporate that age in her hypothetical questions to the VE;
      4. JUDGMENT is entered in favor of Plaintiff Karen Ann Preston, and against Defendant

         Nancy A. Berryhill, Commissioner of Social Security;

      5. The Clerk of Court shall CLOSE this case.

                                                       AND IT IS SO ORDERED.

                                                       /s/ Paul S. Diamond
                                                       _________________________
December 5, 2019                                       Paul S. Diamond, J.
